DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1, 2, 7, 8, 13-15, and 20.

Applicant previously cancelled claims 5, 6, 11, 12, 18 and 19.

Claims 1-4, 7-10, 13-17, and 20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 7, 13, and 20 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-4, 7-10, 13-17, and 20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims a recite a specific improvement in the way computers operate. This argument is being interpreted as the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (generating an authentication request for a platform/interface for financial trading) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. The identified limitations do no amount to eligible subject matter because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application or significantly more. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to an improvement to technology.
	Applicant argued its claims are similar to those in Trading Technologies and improve an interface. Examiner does not find this argument persuasive. The claims in Trading Technologies also included a technical improvement to a Graphical User Interface which prevented the GUI from entering an order when there is a price change in the financial instrument. Thus the claims in Trading Technology were eligible due to having the technical improvement in addition to limitations related to the economy and commerce. Applicant’s claims do not contain a similar technical improvement; which would elevate the claims to eligible subject matter. Applicant is not addressing a technical deficiency in the interface. Applicant is not improving the underlying interface with its claims but rather improves what is presented with the interface. Applicant is not claiming a similar improvement like in Trading Technologies thus its claims do not improve the interface.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-4, 7-10, 13-17, and 20 under 35 USC 103 as being unpatentable over the prior art.
	Applicant argued the cited art does not teach the amended limitations specifically “determining a dynamic margin position based on each of the current position value, an available margin, and the order flow input”. Examiner does not find this argument persuasive. Barrett teaches the limitations (previously included in claims 2, 8, 15). Applicant merely alleges that the cited art does not teach these limitations. Applicant provides no analysis as to how the cited portions of Barrett do not teach the limitations in question. The account summary of Barrett discloses a dynamic margin position which is based on the current position value, an available margin, and the order flow input. While this may be different than the dynamic margin envisioned by Applicant; it still reads on the BRI of the limitation.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea which may be summarized as generating authentication requests. 

Claims 1, 7, and 14 recites the limitations of: 
sign-in data; 
generating an authentication request based on the sign-in data; 
authentication data; 
determining a user identity based on the authentication data,
wherein the authentication data includes biometric data;
a trading interface comprising a portfolio drawer based on the authentication data, 
wherein the portfolio drawer comprises an instrument detail display and an account summary display; 
an interaction with each of a market view page, an accounts and setting page, and an instrument details page;
an instrument detail selection; 
starting an order flow process in response to the instrument detail selection; 
an order flow input; 
generating a platform command set based on the order flow input;
controlling a trading platform based on the platform command set,
determining a current position value based on a current value of an asset associated with a trading account; 
and determining a dynamic margin position associated with the sign in data, 
wherein the dynamic margin position is based on each of the current position value, an available margin, and the order flow input.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a computer based system, a trading interface, a processor; and a tangible, non-transitory memory, instructions, an article of manufacture; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a sign-in data; 
receiving an authentication data; 
displaying a trading interface
display the portfolio drawer
receiving an instrument detail selection; 
receiving an order flow input; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer based system, a trading interface, a processor; and a tangible, non-transitory memory, instructions, an article of manufacture; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a sign-in data; 
receiving an authentication data; 
displaying a trading interface
display the portfolio drawer
receiving an instrument detail selection; 
receiving an order flow input; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0140-180], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-4, 8-10, 13, 15-17, and 20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-4, 8-10, 13, 15-17, and 20 are directed to an abstract idea. Thus, the dependent claims 2-4, 8-10, 13, 15-17, and 20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over May, US Patent Application Publication NO. 2002/0116317 in view of Chadwick, US Patent Application Publication NO. 2005/0240511, in further view of Barrett US Patent Application Publication NO. 2014/0108293.
Regarding claims 1, 7, and 14;
(Claim 7) A system comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 
receiving, by the processor, sign-in data; 
See May [0370] A client interested in entering into a derivatives transaction or accessing the system's risk management tools starts at the home page of the eCFO.TM.  website and logs into the system via a login interface 750, one embodiment of which is shown in FIG. 35.
generating, by the processor, an authentication request based on the sign-in data; 
See May [0370] A client interested in entering into a derivatives transaction or accessing the system's risk management tools starts at the home page of the eCFO.TM.  website and logs into the system via a login interface 750, one embodiment of which is shown in FIG. 35.
receiving, by the processor, authentication data; 
See May [0370] The login interface 750 requires the client to enter a username 752 and password 754, which is verified by the system, granting them access to the system. 
determining, by the computer-based system, a user identity based on the authentication data, 
See May [0370] The login interface 750 requires the client to enter a username 752 and password 754, which is verified by the system, granting them access to the system.  
wherein the authentication data includes biometric data, 
The primary reference does not teach wherein the authentication data includes biometric data; see section BIOMETRIC DATA below for further analysis.

displaying, by the processor, a trading interface comprising a portfolio drawer based on the authentication data, 
See May [0370] Next, the system presents the client with a marketing screen (not illustrated) from which the client can tab to a variety of screens, in a similar method as discussed above with respect to FIG. 5.
[0113] From the command center interface 130, a user can access the features of the system 10 which enable the user to monitor and control their trading in the system 10.
wherein the portfolio drawer is configured to display an instrument detail and an account summary.  
See May [0370] The dealer may also identify an instrument 762…

receiving, by the computer-based system, an instrument detail selection; 
See May [0113] From the command center interface 130, a user can access the features of the system 10 which enable the user to monitor and control their trading in the system 10.

starting, by the computer-based system, an order flow process in response to the instrument detail selection; 
See May [0113] From the command center interface 130, a user can access the features of the system 10 which enable the user to monitor and control their trading in the system 10.
[0059] This gives a user maximum control over the order flow process.

receiving, by the computer-based system, an order flow input; 
See May [0357] Beginning with the interactive/switch order generated by the user at one of the trader workstations 20, the central processing center 12 initially receives the interactive/switch order 712 at the group server mechanism 32.  At the group server mechanism 32, an order record is created, the credit preferences of the users are checked to assure the trade conforms to the current credit preferences of the users, and a transaction order is created.

generating, by the computer-based system, a platform command set based on the order flow input;
See May [0357] If the order is passive, then it flows through to the market inventory module 38 where is it distributed to the trader workstations 20 for viewing via respective market detail interfaces 302 of the users logged on the system 10.  If the order is active, then it flows through to the market inventory module 38 where order matching occurs if the order is a part of an auction, and pre-execution of the order also occurs.
and controlling, by the computer-based system, a trading platform based on the platform command set.  
See May [0357] If the order is passive, then it flows through to the market inventory module 38 where is it distributed to the trader workstations 20 for viewing via respective market detail interfaces 302 of the users logged on the system 10.  If the order is active, then it flows through to the market inventory module 38 where order matching occurs if the order is a part of an auction, and pre-execution of the order also occurs.
[0359] The order the flows through to the settlement module 42 which initiates the settlement process.

determining, by the processor, a current position value based on a current value of an asset associated with a trading account; 
See May [0077] These allow users to limit the messages (i.e., request for price or 
request for switch they receive or view.

and determining, by the processor, a dynamic margin position associated with the sign in data, wherein the dynamic margin position is based on each of the current position value, an available margin, and the order flow input.
The primary reference does not teach wherein determining, by the processor, a dynamic margin position associated with the sign in data, wherein the dynamic margin position is based on each of the current position value, an available margin, and the order flow input; see section DYNAMIC MARGIN below for further analysis.

BIOMETRIC DATA
The primary reference, in the business of trading platforms, teaches user authentication data. They do not explicitly teach wherein the authentication data includes biometric data.

Chadwick, in the business of trading platforms, teaches the authentication data includes biometric data.

See Chadwick [0127] As will be understood to the skilled man, it is preferable to provide some sort of security check before an account can be accessed.  Biometric checks are therefore preferably used for added security.  Assuming technology for biometric testing is readily available, security checks could involve biometric fingerprint or iris scans that are activated during account log-on, cross-checked against stored biometric information within the exchange system or checked against reference biometric information on national identity cards.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the sign-in process of the primary reference, the ability to sign-in with biometric data as taught by Chadwick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes signing in with biometric data can increase the security of the transaction.

DYNAMIC MARGIN

The combined references, in the business of trading platforms, teaches portfolio data. They do not explicitly teach determining, by the processor, a dynamic margin position associated with sign in data, wherein the dynamic margin position is based on a current position value, an available margin, and the order flow input.

Barrett, in the business of trading platforms, teaches determining, by the processor, a dynamic margin position associated with sign in data, wherein the dynamic margin position is based on a current position value, an available margin, and the order flow input.

See Barrett [0039] The financial account summary 110 includes a listing of the cash value and margin value associated with the trader's account.  The sum of the cash value and the margin value is the net liquidity, which is the total amount 
of funds available for trading.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references, determining margin related data as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes utilizing margin allows for users to purchase more financial instruments.


Regarding claims 2, 8, and 15;
(Claim 8) The system of claim 7, wherein the operations further comprise: 
calculating, by the processor, a zero position margin based on a long direction maximum margin and a short direction maximum margin; 
The combined references, in the business of trading platforms, teaches margin data. They do not explicitly teach calculating, by the processor, a zero position margin based on a long direction maximum margin and a short direction maximum margin.

Barrett, in the business of trading platforms, teaches calculating, by the processor, a zero position margin based on a long direction maximum margin and a short direction maximum margin

See Barrett [0039] The financial account summary 110 includes a listing of the cash value and margin value associated with the trader's account.  The sum of the cash value and the margin value is the net liquidity, which is the total amount 
of funds available for trading.
[0184] Alternatively, at step 2330, the trader selects the default margin value weighting.  The margin value risk weighting determines the number of contracts for a specific product by taking maximum product margin value in the basket and dividing it by the margin value of the specific product.  When the division produces a fraction, remainders greater than 0.5 result in the number of contracts for that product being rounded up and remainders less than or equal to 0.5 result in the number of contracts for that product being rounded down.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the primary reference, determining margin related data as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes utilizing margin allows for users to purchase more financial instruments.

and displaying, by the processor, a dynamic margin position indicator including the zero position margin, the long direction maximum margin, and the short direction maximum margin, wherein the dynamic margin position indicator is scaled based on the long direction maximum margin and the short direction maximum margin.  
The combined references, in the business of trading platforms, teaches calculating margin data. They do not explicitly teach displaying the calculated margin data.

Barrett, in the business of trading platforms, teaches displaying the calculated margin data.

See Barrett [0068] FIG. 3 also includes a basket summary column 370.  The basket summary column 370 includes a basket value summary 372, a basket ratio graphic 374, and a basket instrument detail display 376.  The basket value summary 372 displays the cash requirement and margin requirement needed to trade the basket, as well as the maximum gain and loss that trading the current basket may produce.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references, displaying margin related data as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes displaying the data allows for a user to visually interpret the data.


Regarding claims 3, 9, and 16;
(Claim 9) The system of claim 8, wherein the order flow input comprises at least one of a buy order, a sell order, an order modification, a leverage setting, or a close position command.  
See May [0261] the user can place a passive order such as a bid (i.e., buy) or an ask (i.e., sell).

Regarding claims 4, 10, and 17;
(Claim 10) The system of claim 7, further comprising starting, by the processor, an anonymous mode process in response to the sign-in data.  
See May [0008] the option of choosing to remain anonymous or disclose their identities during the bidding process
See also Abstract, [0006], [0281], [0288], [0296], [0327], [0365], [0373-0377] regarding anonymity.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over May in further view of Chadwick as applied to claims 1-4, 7-10, and 14-17 above, and further in view of Glinberg US Patent Application Publication NO. 2006/0059064.

Regarding claims 13, and 20;
(Claim 13) The system of claim 1, wherein the operations further comprise: 
receiving, by the processor, order data including a currency pair and a quantity; 
The combined references, in the business of trading platforms, teaches order data. They do not explicitly teach receiving, by the processor, order data including a currency pair and a quantity.

Glinberg, in the business of trading platforms, teaches displaying the calculated margin data.

See Glinberg [0010] Each futures contract is standardized and specifies commodity, quality, quantity, delivery date and settlement.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references ,receiving currency pair data  as taught by Glinsberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes receiving currency pair data allows a user to conduct a transaction involving currency pairs.

calculating, by the processor, a new position based on the current position value and the quantity; 
The combined references, in the business of trading platforms, teaches order data. They do not explicitly teach calculating, by the processor, a new position based on the current position value and the quantity.

Glinberg, in the business of trading platforms, teaches calculating, by the processor, a new position based on the current position value and the quantity.

See Glinberg [0491] For each position in the combined commodity: [0492] For each directly calculated requirement level for the portfolio: [0493] If intercurrency risk scanning is not enabled for the product family for this position in this combined commodity: [0494] Increment each element in the overall scanning tier risk array, by the corresponding element in the scaled-up risk array for the position.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references , calculating, by the processor, a new position based on the current position value and the quantity  as taught by Glinsberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes receiving currency pair data allows a user to conduct a transaction involving currency pairs.

and displaying, by the processor, the new position value via the dynamic margin position indicator.
The combined references, in the business of trading platforms, teaches calculating position data. They do not explicitly teach displaying, by the processor, the new position value via the dynamic margin position indicator.

Barrett, in the business of trading platforms, teaches displaying the calculated position data.

See Barrett [0068] FIG. 3 also includes a basket summary column 370.  The basket summary column 370 includes a basket value summary 372, a basket ratio graphic 374, and a basket instrument detail display 376.  The basket value summary 372 displays the cash requirement and margin requirement needed to trade the basket, as well as the maximum gain and loss that trading the current basket may produce.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the portfolio data of the combined references, displaying position related data as taught by Barrett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes displaying the data allows for a user to visually interpret the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693